DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11
It is unclear whether a prediction model is positively recited.  The storage device is “configured to store” a prediction model (which is not positively recited).  Since the prediction model is not recited, the mentioned features thereof are moot.  As best understood, claim 1 recites a storage device configured to store data, and a processor.  The processor is configured to conventionally receive (acquire) data (a predicted value).
Claims 3-4 and 6-9
Since the prediction model is not recited, it is unclear how the additionally mentioned features thereof further limit the structure of the recited device.
Conclusion
Thus, for the reasons set forth above, the claims are vague and indefinite.  The do not allow the public to be sufficiently informed of what would constitute infringement.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, as best understood, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims are directed to an abstract idea.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Thus, the claims are not patent eligible.  Note the below analysis.

ANALYSIS
Patent Ineligible Subject Matter
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101.  However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable.  E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice.  Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)).  In accordance with that framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219—20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594—95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267—68 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.”  Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”). Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract . . . is not accorded the protection of our patent laws, . . . and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.”  Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.”  Alice, 573 U.S. at 221 (quotation marks omitted).  “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’  Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation^ fail[s] to transform that abstract idea into a patent-eligible invention.”  Id.
The PTO recently published revised guidance on the application of § 101. USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”).  Under Step 2A of that guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See Memorandum.

Step 1 — Statutory Category
Claim 1 is directed to an apparatus that carries out the corresponding method of claim 11.  Thus, only claim 1 needs to be addressed.
Claim 1 is analyzed for eligibility in accordance with its broadest reasonable interpretation.  The subject matter of claim 1 relies upon computational operations (e.g., generate the value; and acquire a predicted value) to manipulate existing information to obtain additional information.  Claim 1 recites an apparatus.  An apparatus is one of the statutory categories of invention.
 (Step 1: YES)

Step 2A, Prong One — Recitation of Judicial Exception
Step 2 A of the 2019 Guidance is a two-prong inquiry.  In Prong One, we evaluate whether the claim recites a judicial exception.  For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
As best understood, claim 1 relies on analysis of data associated with a nuclear reactor to generate a value.  Claim 1 requires, in relevant part, a processor for: generating a value in a predetermined period unit from data acquired in a nuclear power plant; and acquiring a value of reactor water quality in the nuclear power plant based on a reactor water quality prediction model and the generated value.
Claim 1 relies upon computational operations to manipulate existing data to generate additional data.  Under the 2019 Guidance, mathematical formulas and computational operations fall within the “mathematical concepts” grouping.  Collecting and analyzing information, without more, is abstract.  Thus, claim 1 recites an abstract idea.  
(Step 2A - Prong One: YES).

Because claim 1 recites an abstract idea, we proceed to Prong Two to determine whether the claim is “directed to” the judicial exception.


Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.  This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
Here, apart from any intended use features, the only additional element that is positively recited in claim 1 is the conventional feature of a storage device configured to store nuclear reactor data.  Thus, this limitation merely recites insignificant extra-solution activity to the judicial exception.  See Memorandum at 55 n. 31.  Accordingly, this element does not integrate the judicial exception into a practical application of the exception.
Claim 1 also does not pertain to an improvement to the functioning of a “computer system.”  See MPEP § 2106.05(a).  There is no indication that a CPU being used needs to be more than a generic device.  Absent evidence to the contrary, claim 1 merely relies on a computer system that includes generic components as a tool to perform the abstract idea.  See MPEP § 2106.05(f). 
(Step 2A - Prong Two: NO).
Because the additional element in claim 1 fails to integrate the judicial exception into a practical application, we proceed to Step 2B to determine whether the claim recites an “inventive concept.”

Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, we determine whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field.  See Memorandum.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea. 
The pertinent issue is, namely, whether an additional element recited in claim 1 (i.e., a claim element in addition to the claim elements that recite an abstract idea) is sufficient to amount to significantly more than the abstract idea itself.  This issue is explained by the Federal Circuit, as follows:
It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention “significantly more” than that ineligible concept. In Alice, the Supreme Court held that claims directed to a computer-implemented scheme for mitigating settlement risks claimed a patent-ineligible abstract idea. 134 S.Ct. at 2352, 2355—56.  Some of the claims at issue covered computer systems configured to mitigate risks through various financial transactions.  Id.  After determining that those claims were directed to the abstract idea of intermediated settlement, the Court considered whether the recitation of a generic computer added “significantly more” to the claims.  Id. at 2357.  Critically, the Court did not consider whether it was well-understood, routine, and conventional to execute the claimed intermediated settlement method on a generic computer.  Instead, the Court only assessed whether the claim limitations other than the invention’s use of the ineligible concept to which it was directed were well-understood, routine and conventional.  Id. at 2359-60.  
BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (2018).
Apart from the limitations that recite an abstract idea, the only additional feature that is positively recited in claim 1 is a storage device configured to store nuclear reactor data, which merely recites insignificant extra-solution activity to the judicial exception.  The additional element, individually and as an ordered combination, does not transform the nature of the claim into a patent-eligible application.  Claim 1 does not recite how the storage device is used.  Nevertheless, any intended use of the storage device is mere pre-solution activity.  The use is merely a result of conventionally using a storage device.  Taken alone or as an ordered combination, the additional element (storage device) does not amount to a claim as a whole that is significantly more than the judicial exception.  Using a storage device is not a meaningful limitation that alone can amount to significantly more than the exception.  Nor does any application of the abstract idea to generic components transform the claim into a patent-eligible application of the abstract idea. 
(Step 2B: NO).

Analysis Conclusion
The examiner has shown that claim 1 is directed to an abstract idea, and lacks an additional element that would amount to significantly more than the abstract idea.
The computational operations (algorithm/equations) is a mathematical relationship which is similar to those found by the courts to be abstract.  Claim 1 fails to recite an inventive concept that transforms the claim into a patent-eligible application of the abstract idea.  Thus, claim 1 is rejected as not being directed to patent eligible subject matter under 35 U.S.C. § 101.
A similar conclusion applies to claims 2-10.  Claim 11 is directed to the corresponding method of using the apparatus of claim 1.  Claims 2-10 merely recite further embellishment of the abstract idea, and do not amount to anything that is significantly more than the abstract idea itself. 

An Interpretation of Claim 1
Claim 1 is directed to a storage device configured to store data, and a processor.  The processor is configured to (1) generate data (a value) from nuclear power plant data, and (2) acquire more data related to the nuclear power plant.  The data acquired in (2) is based on reactor water quality data and the data generated in (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, and 9-11, as best understood, are rejected under 35 U.S.C. 103 as obvious over Song ("A Study on the Application of CRUDTRAN Code in Primary Systems of Domestic Pressurized Heavy-Water Reactors for Prediction of Radiation Source Term", Nuclear Engineering and Technology 49, no. 3 (2017): 638-644) in combination with Hoover (US 2021/0074442).
Claims 1, 4-7, and 9-11
Song discloses storing a reactor water quality prediction model (e.g., Crudtran code) with which future reactor water quality is predicted.  A value of an explanatory variable (e.g., radioactive material inventory, solubility, locomotive force, temperature, flux, viscosity, coolant density, geometric conditions, surface areas, etc.) of the model is generated from data acquired in a target operating nuclear power plant during an operation cycle.  A predicted value of the reactor water quality in the target nuclear power plant is acquired based on the model and the generated value. 
	Song appears to be silent with regard to the model being learned using learning data.  However, using learning data to train a prediction model is well known in the art.  For example, note Hoover at paragraphs [0001; 0028; 0029; 0032; 0036; and 0038].  Modification of Song to have used learning data in training the prediction model, as suggested by Hoover, would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 
Claim 2
Song discloses different period units (e.g., days; section 5.2).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song in combination with Hoover as applied to claim 1 above, and further in view of Cho ("A Study on the Application of CRUDTRAN Code in Primary Systems of PWR & PHWR in Domestic NPPs for the Prediction of Radiation Source Term" (2017)).
Cho shows that it is well known in the art to use a water supply system measured value (e.g., Table 1) as a variable of a reactor water quality prediction model.  Further modification of Song to have employed an additional variable in the prediction model, as suggested by Cho, in an attempt to improve accuracy of the prediction model would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan.


Additional Comment
Claim 3 has not been rejected based on prior art.  Nevertheless, it should be understood that clarification of the application (e.g., via claim amendment) may necessitate a future prior art rejection thereof.


The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).
 
Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646